     Case 2:20-cv-02025-KJD-BNW Document 22 Filed 09/07/21 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    JOSHUA CALEB SHUE,                                 Case No. 2:20-cv-02025-KJD-BNW
12                       Petitioner,                     ORDER
13            v.
14    CALVIN JOHNSON, et al.,
15                       Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (second request) (ECF

18   No. 21), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (second request) (ECF No. 21) is GRANTED. Petitioner will have up to and including October

21   7, 2021, to file a first amended petition for a writ of habeas corpus.

22          DATED: September 7, 2021
23                                                                 ______________________________
                                                                   KENT J. DAWSON
24                                                                 United States District Judge
25

26
27

28
                                                        1
